Citation Nr: 0605533	
Decision Date: 02/27/06    Archive Date: 03/01/06

DOCKET NO.  03-22 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
October 1969.  He died in March 2003, and the appellant is 
his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 RO decision that denied 
service connection for the cause of the veteran's death.  The 
appellant filed a notice of disagreement in May 2003.  In 
July 2003, the RO issued a statement of the case, and in 
August 2003, the appellant filed a timely appeal.


FINDINGS OF FACT

1.  A March 2003 certificate of death indicates that the 
veteran died on March [redacted], 2003, at the age of 58.  The death 
certificate listed the immediate cause of death as esophageal 
cancer.  

2.  At the time of the veteran's death, he was not service-
connected for any conditions.  

3.  The veteran's esophageal cancer was not manifested 
during the veteran's period of active military service, or 
within one year after his separation therefrom. 


CONCLUSION OF LAW

The cause of the veteran's death was not related to an injury 
or disease incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran in this case served honorably on active duty in 
the Army from November 1967 to October 1969, including 
service in the Republic of Vietnam.  His service medical 
records are silent as to any complaints of or treatment for 
any type of cancer.

Post service treatment reports beginning in September 2002 
noted the veteran's complaints of a worsening lump in his 
left neck.  A September 2002 treatment report noted his 
history of swelling of the left neck beginning approximately 
thirty days earlier.  A subsequent treatment report, dated in 
September 2002, listed the veteran's primary diagnosis as 
esophageal adenocarcinoma, and indicated that this diagnosis 
was correct and final.  An October 2002 treatment report 
stated that the veteran underwent an endoscopy which revealed 
findings of a small area of adenocarcinoma arising in the 
esophagus.  A December 2002 treatment report noted that the 
veteran was a "stage IV adenocarcinoma of esophageal 
origin."  

On March [redacted], 2003, the veteran passed away at the age of 58.  
A terminal hospitalization report, dated in March 2003, noted 
a final diagnosis of adenocarcinoma of the esophagus.

The veteran's death certificate listed the immediate cause of 
death as esophageal cancer.  No other conditions were listed 
as contributing to death. 

At the time of his death, the veteran was not service-
connected for any condition.
  

II.  Analysis

The appellant, the widow of the veteran, claims that service 
connection is warranted for the cause of the veteran's death.  
Specifically, she attributes the veteran's esophageal cancer 
to his inservice exposure to herbicides, including Agent 
Orange.

For service connection for the cause of a veteran's death, 
the evidence must show that a disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection will be rebuttably presumed for certain 
chronic diseases, including malignant tumors, which are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.
 
If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e) (2005); see also 38 
U.S.C.A. § 1116(f) (West 2002).

As noted above, the veteran served on active duty from 
November 1967 to October 1969, including service in the 
Republic of Vietnam.  He died in March 2003, at the age of 
58.  The death certificate listed the immediate cause of 
death as esophageal cancer.

The veteran's service medical records, and post service 
treatment records for over thirty years, fail to show any 
treatment for esophageal cancer.  The Board also notes that 
the veteran's esophageal cancer, is not entitled to 
presumptive service connection based upon the veteran's 
inservice exposure to herbicides pursuant to 38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Likewise, there 
is no competent evidence linking the veteran's fatal illness 
to service or exposure to herbicides in service, and as a 
layman, the appellant has no competence to give a medical 
opinion on diagnosis or causation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Under the foregoing circumstances, a basis upon which to 
establish service connection for the cause of the veteran's 
death has not been presented and the appeal is denied.  


Veterans Claims Assistance Act of 2000

VA has certain notice and assistance requirements it affords 
claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 
38 C.F.R. § 3.159(b) and (c) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 18 Vet. App. at 120-121. 

The RO's letters, decision, July 2003 statement of the case 
(SOC), and the May 2004 supplemental SOC, advised the 
appellant what information and evidence was needed to 
substantiate her claim herein and what information and 
evidence had to be submitted by her, namely, any additional 
evidence and argument concerning the claimed condition and 
enough information for the RO to request records from the 
sources identified by the appellant.  The documents also 
advised her what information and evidence would be obtained 
by VA, namely, records like medical records, employment 
records, and records from other Federal agencies.  A February 
2005 letter from the RO specifically informed the appellant 
to submit any pertinent evidence in her possession.  Finally, 
the appellant provided a statement, dated in March 2005, 
indicating that she had no additional evidence to submit in 
this matter.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.   

Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice was not provided to the appellant 
prior to the initial adjudications herein, the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant has fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Also, the appellant 
has been provided with every opportunity to submit evidence 
and argument in support of her claim, to respond to VA 
notices, and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of her claim.  
Thus, the Board considers any defect in the timing of the 
notice provided to the appellant to be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the appellant.  The evidence of record, does 
not suggest any relationship between the condition which 
caused the veteran's death and his active duty service.  
Thus, the Board considers the VA's duty to assist is 
satisfied.   

In the circumstances of this case, additional efforts to 
assist or notify her in accordance with the VCAA would serve 
no useful purpose.  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case as it 
pertains to 
the claim herein adjudicated.  Therefore, the appellant will 
not be prejudiced as a result of the Board proceeding to the 
merits of the claim.  


ORDER

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


